Exhibit 99.1 Corrected: November 9, 2007 Crystal River Capital, Inc. Three World Financial Center 200 Vesey Street, 10th Floor New York, New York 10281-1010 FOR IMMEDIATE RELEASE THURSDAY, NOVEMBER 8, 2007 Crystal River’s management will host a dial-in teleconference to review its third quarter 2007 financial results on November 9, 2007, at 9:00 a.m. (EST). The teleconference can be accessed by dialing 888-713-3592 or 913-312-0679 (International). A replay of the recorded teleconference will be available through November 23, 2007. The replay can be accessed by dialing 888-203-1112 or 719-457-0820 (International) and entering passcode 1322046. A live audio webcast of the call will be accessible on the Company's website, www.crystalriverreit.com, via a link from the Investor Relations section. A replay of the audio webcast will be archived in the Investor Relations section of the Company's website. CRYSTAL RIVER REPORTS THIRD QUARTER 2 NEW YORK, NY—November 8, 2007—Crystal River Capital, Inc. (“Crystal River” or the “Company”) (NYSE: CRZ) today announced its financial results for the quarter ended September 30, 2007. Third Quarter Highlights ($ in millions, Three Months Ended except per share data) September 30, 2007 June 30, 2007 September 30, 2006 Revenues $ 64.7 $ 62.6 $ 55.6 Net income (loss) $ (93.9 ) $ (9.1 ) $ 11.3 Per share $ (3.76 ) $ (0.36 ) $ 0.50 Net investment income (1) $ 23.6 $ 21.2 $ 16.2 Per share $ 0.94 $ 0.85 $ 0.72 Operating earnings (1) $ 20.2 $ 17.0 $ 12.9 Per share $ 0.81 $ 0.68 $ 0.57 Dividends declared per share $ 0.68 $ 0.68 $ 0.60 (1) Defined below · Increased net investment income per share by 11% to $0.94 from the second quarter of 2007 · Increased operating earnings per share by 19% to $0.81 from the second quarter of 2007; operating earnings were at highest level since Company’s formation in 2005 · Estimated REIT taxable income per share totaled $0.75 in the third quarter of 2007 · Net loss of $93.9 million included non-cash impairment charges totaling $81.3 million · Adjusted book value of $15.25 per share and GAAP book value of $12.29 per share at September 30, 2007 1 “Our primary focus in the third quarter was a combination of deleveraging the balance sheet by divesting lower-yielding Agency MBS, increasing available cash, and reinvesting into higher-yielding asset opportunities,” said Clifford Lai, President and Chief Executive Officer of Crystal River. “Our ability to reallocate capital from lower-yielding to higher-yielding investments will be a key to continued earnings growth in an environment where issuing debt and raising capital are challenging. Our operating earnings and net investment income increased in the period as a result of the cumulative effects of prior investment activity.” THIRD QUARTER FINANCIAL SUMMARY Revenues for the quarter ended September 30, 2007 increased to $64.7 million, from $62.6 million in the second quarter of 2007. Net investment income (defined below) for the quarter ended September 30, 2007 increased to $23.6 million, or $0.94 per share, up from $21.2 million, or $0.85 per share, in the second quarter of 2007. Operating earnings (defined below) for the quarter ended September 30, 2007 increased to $20.2 million, or $0.81 per share, up from $17.0 million, or $0.68 per share, in the second quarter of 2007. The net loss for the quarter ended September 30, 2007 totaled $93.9 million, or $3.76 per share, compared to a net loss of $9.1 million, or $0.36 per share, in the second quarter of 2007, and net income of $11.3 million, or $0.50 per share, for the third quarter of 2006. The primary contributor to the net loss was a non-cash impairment charge of $81.3 million. Of the total impairment charge, $38.3 million was taken in accordance with accounting rule EITF 99-20, and is primarily attributable to the decline in projected yields related to changes in the Company’s cash flow assumptions on underlying assets. An additional $33.7 million in impairments relate to other than temporary declines in market values and are primarily a consequence of wider yield spreads affecting the mark to market of the residential mortgage-backed securities. An impairment charge of $9.3 million was taken for unrealized losses on the Company’s commercial mortgage-backed securities (“CMBS”) securities designated for possible sale. This non-cash impairment charge represents mark to market changes due to an increase in yield spreads since the purchase of these securities. The following table details the Company’s impairment charges by type and by sector for the quarter ended September 30, 2007: Impairments ($ in millions) Carrying Value EITF 99-20 Other than temporary declines in market values Designated for possible sale CMBS $ 468.0 $ (11.1 ) $ ― $ (9.3 ) Prime RMBS (1) 144.6 (0.6 ) (16.4 ) ― Sub-prime RMBS 79.5 (26.6 ) (14.2 ) ― Preferred stock 1.7 ― (3.1 ) ― Total $ 693.8 $ (38.3 ) $ (33.7 ) $ (9.3 ) (1) Residential mortgage-backed securities (“RMBS”) Revenues for the nine months ended September 30, 2007 increased 30% to $185.1 million compared to revenues of $142.1 million for the nine months ended September 30, 2006. Net investment income for the nine months ended September 30, 2007 increased 49% to $63.3 million compared to net investment income of $42.4 million for the nine months ended September 30, 2006. Operating earnings for the nine months ended September 30, 2007 increased 55% to $52.0 million, or $2.08 per share, compared to operating earnings of $33.6 million, or $1.75 per share, for the nine months ended September 30, 2006. The net loss for the nine months ended September 30, 2007 totaled $95.5 million, or $3.82 per share, compared to net income of $32.7 million, or $1.71 per share, for the nine months ended September 30, 2006. The primary contributor to the net loss was a non-cash impairment charge of $104.0 million. 2 Net Investment Income Margin The Company increased its net investment income margin to 2.14% at September 30, 2007 from 1.65% at June 30, 2007, representing a mid-teens return on equity. The increase was a result of higher asset yields which more than offset increased liability costs. The following table summarizes the Company’s asset yield, liability cost and net investment income margin: September 30, 2007 June 30, 2007 September 30, 2006 Asset yield 7.39% 6.79% 6.11% Liability cost 5.25% 5.14% 4.79% Net investment income margin 2.14% 1.65% 1.32% THIRD QUARTER PORTFOLIO REVIEW Total Investment Portfolio at September 30, 2007 The following table summarizes the Company’s investment portfolio at September 30, 2007 and at June30, 2007: September 30, 2007 June 30, 2007 ($ in millions) Carrying Value % Total Carrying Value % Total Available for sale securities Agency MBS (1) $ 1,423.6 54.3 % $ 2,369.2 63.3 % CMBS 468.0 17.8 % 510.9 13.6 % Prime RMBS 144.6 5.5 % 168.0 4.5 % Sub-prime RMBS 79.5 3.0 % 113.4 3.0 % ABS 20.2 0.8 % 42.0 1.1 % Preferred stock 1.7 0.1 % 3.4 0.1 % Direct Real estate loans Construction loans 25.3 1.0 % 20.5 0.5 % Mezzanine loans 31.8 1.2 % 31.9 0.9 % Whole loans 155.8 5.9 % 213.5 5.7 % Real Estate Finance Fund 34.6 1.3 % 35.3 1.0 % Commercial real estate-owned 236.9 9.0 % 212.2 5.7 % Alternative investments 1.6 0.1 % 23.4 0.6 % Total $ 2,623.6 100.0 % $ 3,743.7 100.0 % (1) Agency mortgage-backed securities (“MBS”) (2) Asset-backed securities (“ABS”) The table below details the impact of purchases and sales, principal paydowns, amortizations and mark to market adjustments on our available for sale securities during the third quarter of 2007: Mark-to-Markets ($ in millions) CarryingValue 6/30/2007 Purchases/ (Sales) Principal Paydowns (Prem.)/ Disc.Amortization Impairments OCI (1) CarryingValue 9/30/2007 Agency MBS $ 2,369.2 $ (870.8 ) $ (83.6 ) $ (0.7 ) $ ― $ 9.5 $ 1,423.6 CMBS 510.9 26.3 ― 1.6 (20.4 ) (50.4 ) 468.0 Prime RMBS 168.0 ― (6.4 ) 3.3 (17.0 ) (3.3 ) 144.6 Sub-prime RMBS 113.4 ― (0.4 ) 2.7 (40.8 ) 4.6 79.5 ABS 42.0 (15.7 ) (4.8 ) 0.3 ― (1.6 ) 20.2 Preferred Stock 3.4 ― ― ― (3.1 ) 1.4 1.7 Total $ 3,206.9 $ (860.2 ) $ (95.2 ) $ 7.2 $ (81.3 ) $ (39.8 ) $ 2,137.6 (1) Other Comprehensive Income (“OCI”) 3 The table below summarizes the breakdown of our available for sale securities between assets held by non-recourse securitization subsidiaries and assets held directly at September 30, 2007: ($ in millions) Securitized Assets Unsecuritized Assets Consolidated Carrying Value Agency MBS $ ― $ 1,423.6 $ 1,423.6 CMBS 346.8 121.2 468.0 Prime RMBS 76.6 68.0 144.6 Sub-prime RMBS 42.7 36.8 79.5 ABS ― 20.2 20.2 Preferred Stock ― 1.7 1.7 Total $ 466.1 $ 1,671.5 $ 2,137.6 Commercial Real Estate (“CRE”) Investment Portfolio Crystal River remains focused on shifting the balance sheet towards longer-term, commercial real estate assets that can be funded with longer-term debt. As part of this investment strategy, the Company purchased Arlington Contact Center, a high-quality office building located in Arlington, Texas, that comprises approximately 172,000 rentable square feet. The building is 100% leased on a triple-net basis for 20 years to JPMorgan Chase. The transaction amount was approximately $26 million, and was financed with a long-term fixed rate mortgage loan. The building was acquired from the Brookfield Real Estate Opportunity Fund, an affiliate of Brookfield Asset Management Inc. The transaction closed on September 25, 2007. Commercial real estate portfolio at September 30, 2007: Location Tenant Year of Expiry Total Area (000s Sq.Ft.) Book Value (1) (millions) Debt (millions) Net Book Equity (millions) Houston, Texas JPMorgan Chase 2021 428.6 $ 62.7 $ 53.4 $ 9.3 Arlington, Texas JPMorgan Chase 2027 171.5 22.0 20.9 1.1 Phoenix, Arizona JPMorgan Chase 2021 724.0 155.2 145.1 10.1 Total 1,324.1 $ 239.9 $ 219.4 $ 20.5 (1) Book Value includes intangible assets andintangible liabilities, but excludes rent enhancement receivables Real Estate Loan Investment Portfolio At September 30, 2007, Crystal River’s real estate loan portfolio, which consists of mezzanine loans, B Notes, construction loans and whole loans, totaled $212.9 million and had a weighted average interest rate of 7.6%. During the quarter, the Company sold $55.3 million in whole loans. The Company’s real estate loan portfolio continues to perform at or above expectations. Real estate loan portfolio at September 30, 2007: Weighted Average ($ in millions) # of Loans Carrying Value Interest Rate Years to Maturity Whole loans 15 $ 155.8 6.3 % 6.5 Construction loans 2 25.3 12.7 % 0.8 Mezzanine loans 3 31.8 9.9 % 7.4 Total Real Estate Loans 20 $ 212.9 7.6 % 6.0 Commercial Mortgage-Backed Securities (“CMBS”) Investment Portfolio At September 30, 2007, Crystal River’s CMBS portfolio totaled $468.0 million. Pursuant to its investment strategy, Crystal River continued to increase its CMBS allocation during the quarter with the purchase of approximately $26.3 million of securities. 4 The Company’s CMBS portfolio had an average credit rating of BB-. The weighted average debt service coverage ratio (“DSCR”), which measures the amount of cash flow available to meet annual interest and principal payments on debt, was 1.54 and the weighted average loan-to-value ratio (“LTV”) ratio was 68.6%. Mark to market adjustments during the third quarter of 2007 totaled $(70.8) million. CMBS portfolio at September 30, 2007: Weighted Average ($ in millions) Amortized Cost Carrying Value Book Yield (1) Term (yrs) BBB $ 252.0 $ 215.4 6.4 % 9.1 BB 154.6 130.2 8.5 % 9.2 B 78.1 66.5 12.1 % 10.3 Not rated 70.5 55.9 16.3 % 10.9 Total CMBS $ 555.2 $ 468.0 9.0 % 9.8 (1) Book yield is the internal rate of return which is the rate of interest that equals the estimated periodic future cash flows based on amortized cost. Agency Mortgage-Backed Securities (“MBS”) Investment Portfolio Agency MBS are securities that have been guaranteed by an agency of the U.S. government (Ginnie Mae) or by U.S. government sponsored enterprises (Fannie Mae and Freddie Mac). Owners of Agency MBS are guaranteed the timely payment of principal and interest, which gives the securities the equivalent of an AAA credit rating, the highest rating available. The Company’s Agency MBS are hybrid adjustable rate securities where the underlying mortgages have an initial fixed-rate period for either three years or five years. Following that initial fixed interest rate period, the loans usually reset every month. At September 30, 2007, Crystal River’s Agency MBS portfolio totaled $1,423.6 million. During the quarter, the Company sold $876.5 million of Fannie Mae and Freddie Mac Agency MBS. Mark to market adjustments during the third quarter of 2007 totaled $9.5 million. Agency MBS portfolio at September 30, 2007: Weighted Average ($ in millions) Amortized Cost Carrying Value Book Yield Term to Reset (yrs) 3/1 hybrid adjustable rate $ 334.8 $ 336.1 5.1 % 1.6 5/1 hybrid adjustable rate 1,086.2 1,087.5 5.3 % 1.7 Total Agency MBS $ 1,421.0 $ 1,423.6 5.3 % 1.7 Prime Residential Mortgage-Backed Securities (“RMBS”) Investment Portfolio At September 30, 2007, Crystal River's prime RMBS portfolio totaled $144.6 million. The prime RMBS securities had an average credit rating of B. While these mortgages have and are expected to continue to perform well from a credit perspective, mark to market adjustments during the third quarter of 2007 totaled $(20.3) million. Prime RMBS portfolio at September 30, 2007: Weighted Average ($ in millions) Amortized Cost Carrying Value Book Yield Term (yrs) BBB $ 15.0 $ 14.9 7.9 % 3.1 BB 44.2 43.5 18.5 % 4.1 B 67.5 66.3 23.7 % 4.6 Not rated 19.9 19.9 66.1 % 3.5 Total Prime RMBS $ 146.6 $ 144.6 26.3 % 4.1 5 Sub-prime RMBS Investment Portfolio At September 30, 2007, Crystal River's sub-prime RMBS portfolio totaled $79.5 million. Of that amount, $60.5 million was from the 2005 vintage, $15.9 million from the 2006 vintage and $3.1 million from the 2007 vintage. The sub-prime RMBS securities had an average credit rating of BB+ . Mark to market adjustments during the third quarter of 2007 totaled $(36.2) million. Sub-prime RMBS portfolio at September 30, 2007: Weighted Average ($ in millions) Amortized Cost Carrying Value Book Yield Term (yrs) A $ 19.7 $ 19.7 16.1 % 2.3 BBB 29.0 29.0 20.9 % 2.2 BB 30.7 30.8 13.2 % 1.3 Total Sub-prime RMBS $ 79.4 $ 79.5 16.7 % 1.8 Other Investments During the quarter, Crystal River sold approximately $15.7 million of its Aircraft ABS and its $23.7 million investment in the financing of British Airport Authority, a company that owns and operates several airports in Great Britain. Stock Repurchase Plan Following the implementation of a stock repurchase plan covering up to two million shares, Crystal River repurchased a total of 234,700 shares of its common stock at an average price of $15.56 and a total cost of $3.7million through September 30, 2007, including 59,700 shares that settled after quarter-end. Financing Details During the quarter, Crystal River increased its cash position to $40.9 million, and had financing capacity in the form of secured and unsecured facilities and unencumbered assets. The Company has and will continue to work to match-fund assets and liabilities. As at September 30, 2007, 91.4% of Crystal River’s debt, excluding Agency MBS, has been term-financed through CDO debt, other term debt and funding facilities. Subsequent to quarter-end, the funding facility from Brookfield Asset Management was amended to a secured facility at a revised rate of LIBOR plus 250 basis points, representing a rate reduction of 150 basis points from the previous facility. The following table shows the Company’s available for sale assets, real estate loans and other investments as of September 30, 2007 and the different lines used to finance such assets, categorized by (i)CDO debt, (ii) other term debt, such as mortgage loans on commercial real estate and trust preferred securities, (iii)funding facilities, which include warehouse lines and term bank facilities, and (iv) reverse repurchase agreements: 6 Assets Debt ($ in millions) Carrying Value CDO Debt (1) Other Term Debt Funding Facilities (2) Repurchase Agreements CMBS $ 468.0 $ 391.0 $ ― $ ― $ 57.0 Prime RMBS 144.6 65.0 ― 7.7 9.9 Sub-prime RMBS 79.5 36.2 ― 14.9 7.2 ABS 20.2 ― ― ― 14.8 CDO Notes ― ― ― 5.6 ― Preferred stock 1.7 ― Real estate loans 212.9 15.2 100.5 ― ― Commercial real estate 236.9 ― 219.4 ― ― Real Estate Finance Fund 34.6 ― ― 37.3 ― Alternative investments 1.6 ― Trust preferred securities ― ― 51.6 ― ― Subtotal $ 1,200.0 $ 507.4 $ 371.5 $ 65.5 $ 88.9 Agency MBS 1,423.6 (3) ― ― ― 1,422.2 Total $ 2,623.6 $ 507.4 $ 371.5 $ 65.5 $ 1,511.1 (1) CDO debt has been allocated based upon the asset mix within the Company’s CDOs (2) Related party repurchase agreement of $37.3 million reflected as funding facilities (3) Excludes margin cash and securities sold but not yet settled at September 30, 2007 Adjusted Book Value Due to the general widening of yield spreads and the resulting mark to market adjustments to the Company’s available for sale securities, GAAP common equity book value per share declined from $19.37 at June 30, 2007 to $12.29 at September 30, 2007. The majority of the assets with negative mark to market adjustments have been permanently financed in the Company’s two collateralized debt obligations (“CDOs”). Under current GAAP, the debt issued by the Company’s CDOs is not marked to market. However, the Company has determined that non-recourse CDO debt would have had approximately a $73.5 million, or $2.96 per share, positive impact on book value, had the CDO debt been marked to market. The following table shows the Company’s reconciliation of book value to adjusted book value and per share amounts based on the 24.8 million shares outstanding at September 30, 2007: ($ in millions) Total Per Share Amount Stockholders’ equity $ 305.2 $ 12.29 Add: Mark to market adjustments on CDO debt 73.5 2.96 Adjusted book value $ 378.7 $ 15.25 Additional Information The Company intends to file its Form 10-Q for the quarter ended September 30, 2007 with the Securities and Exchange Commission by Wednesday, November 14, 2007. Please read the Form 10-Q carefully as it contains Crystal River’s consolidated financial statements and footnotes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations. The Form 10-Q will also be made available under the Investor Relations section of Crystal River’s website at www.crystalriverreit.com. About Crystal River Crystal River Capital, Inc. (NYSE: CRZ) is a specialty finance REIT. The Company invests in real estate related securities, such as commercial and residential mortgage-backed securities, commercial real estate, real estate loans and instruments, and other alternative asset classes. The Company focuses on 7 opportunities across the entire real estate investment spectrum that are consistent with its goals of generating high current income and long-term capital appreciation. Definition of Operating Earnings This press release and accompanying financial information make reference to operating earnings on a total and per share basis. The Company considers its operating earnings to be income after operating expenses but before realized and unrealized gains and losses, hedge ineffectiveness, foreign currency exchange impact, loss on impairment of assets and commercial real estate depreciation and amortization. The Company believes operating earnings provides useful information to investors because it views operating earnings as an effective indicator of the Company’s profitability and financial performance over time. Operating earnings can and will fluctuate based on changes in asset levels, funding rates, available reinvestment rates, expected losses on credit sensitive positions and the return on the Company’s investments as the underlying assets are carried at estimated fair market value. The Company provides the components of operating earnings and a full reconciliation from net income (loss) to operating earnings with the financial statements accompanying this press release. Operating earnings is a non-GAAP measure which does not have any standard meaning prescribed by GAAP and therefore may not be comparable to similar measures presented by other companies. Definition of Net Investment Income This press release and accompanying financial information make reference to net investment income on a total and per share basis. The Company considers its net investment income to be total revenues including income from equity investments less interest expense. The Company provides the components of net investment income with the financial statements accompanying this press release. Net investment income is a non-GAAP measure which does not have any standard meaning prescribed by GAAP and therefore may not be comparable to similar measures presented by other companies. Definition of Estimated REIT Taxable Income Estimated REIT taxable income is a non-GAAP financial measure and does not purport to be an alternative to net income determined in accordance with GAAP as a measure of operating performance or to cash flows from operating activities as a measure of liquidity. Estimated REIT taxable income excludes the undistributed taxable income of Crystal River’s domestic taxable REIT subsidiary. This non-GAAP financial measure is important to Crystal River and its stockholders because, as a real estate investment trust, we are required to pay substantially all of our REIT taxable income in the form of distributions to our stockholders and estimated REIT taxable income is an effective indicator of the total amount of REIT taxable income available for distributions. Because not all REITs use identical calculations, this presentation of estimated REIT taxable income may not be comparable to other similarly titled measures prepared and reported by other companies. The Company provides a full reconciliation from net loss to estimated REIT taxable income with the financial statements accompanying this press release. Definition of Adjusted Book Value This press release and accompanying financial information make reference to adjusted book value on a total and per share basis. The Company considers its adjusted book value to be stockholders’ equity including mark to market adjustments on CDO debt and considers this non-GAAP measure important because it reflects the Company’s book valuewith the assets and liabilities of its CDOs marked to market. The Company provides the components of adjusted book value with the financial statements accompanying this press release. Adjusted book value is a non-GAAP measure which does not have any standard meaning prescribed by GAAP and therefore may not be comparable to similar measures presented by other companies. Forward-Looking Information This news release, and our public documents to which we refer, contain or incorporate by reference certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as 8 amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements that are based on various assumptions (some of which are beyond our control) may be identified by reference to a future period or periods or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "anticipate," "continue," “should,” “intend,” or similar terms or variations on those terms or the negative of those terms. Although we believe that the expectations contained in any forward-looking statement are based on reasonable assumptions, we can give no assurance that our expectations will be attained. Factors that could cause actual results to differ materially from those set forth in the forward-looking statements include, but are not limited to, changes in interest rates, changes in yield curve, changes in prepayment rates, the effectiveness of our hedging strategies, the availability of mortgage-backed securities and other targeted investments for purchase and origination, the availability and cost of capital for financing future investments and, if available, the terms of any such financing, changes in the market value of our assets, future margin reductions and the availability of liquid assets to post additional collateral, changes in business conditions and the general economy, competition within the specialty finance sector, changes in government regulations affecting our business, our ability to maintain our qualification as a real estate investment trust for federal income tax purposes and other risks disclosed from time to time in our filings with the Securities and Exchange Commission. For more information on the risks facing the Company, see the risk factors in Exhibit 99.1 to our Form 10-Q for the period ended June 30, 2007, filed with the SEC on August 14, 2007. We do not undertake, and specifically disclaim any obligation, to publicly release any update or supplement to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. COMPANY CONTACT Marion Hayes Investor Relations Crystal River Capital, Inc. (212) 549-8413 mhayes@crystalriverreit.com [CRZ-F] 9 Condensed Consolidated Balance Sheets September 30, June 30, December 31, 2007 2007 2006 (in thousands, except share and per share data) (unaudited) (unaudited) ASSETS Available for sale securities, at fair value $ 2,137,660 $ 3,206,870 $ 3,342,608 Real estate loans 212,942 265,904 237,670 Commercial real estate, net 236,903 212,219 ― Other investments 36,193 58,661 20,133 Intangible assets 82,229 79,575 ― Cash and cash equivalents 40,890 19,671 39,023 Restricted cash 77,581 89,295 79,483 Receivables 36,740 45,402 28,143 Due from broker 41,178 85,908 ― Prepaid expenses and other assets 916 1,244 1,791 Deferred financing costs, net 11,598 11,598 4,929 Derivative assets 6,721 30,942 20,865 Total Assets $ 2,921,551 $ 4,107,289 $ 3,774,645 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable, accrued expenses and cash collateral payable $ 3,027 $ 6,819 $ 11,486 Due to Manager 1,302 1,730 2,040 Due to broker ― 100,971 94,881 Dividends payable 16,910 17,025 16,514 Intangible liabilities 79,276 72,395 ― Repurchase agreements 1,539,259 2,475,672 2,723,643 Repurchase agreement, related party 37,319 40,806 144,806 Collateralized debt obligations 507,405 512,012 194,396 Junior subordinated notes held by trust that issued trust preferred securities 51,550 51,550 ― Mortgage payable 219,380 198,500 ― Senior mortgage-backed notes 100,477 101,116 ― Interest payable 11,401 20,890 19,417 Derivative liabilities 49,062 23,415 11,148 Total Liabilities 2,616,368 3,622,901 3,218,331 Commitments and contingencies ― ― ― Stockholders’ Equity Preferred Stock, par value $0.001 per share;100,000,000 shares authorized, no shares issued and outstanding ― ― ― Common stock, $0.001 par value, 500,000,000 shares authorized, 24,829,245, 25,004,245 and 25,021,800 shares issued and outstanding, respectively 25 25 25 Additional paid-in capital 564,591 567,000 566,285 Accumulated other comprehensive income (loss) (89,793 ) (23,842 ) 13,212 Dividends declared in excess of results of operations (169,640 ) (58,795 ) (23,208 ) Total Stockholders’ Equity 305,183 484,388 556,314 Total Liabilities and Stockholders’ Equity $ 2,921,551 $ 4,107,289 $ 3,774,645 10 Condensed Consolidated Statements of Operations (Unaudited) Three months ended Nine months ended (in thousands, except share and per share data) Sept. 30, 2007 June 30, 2007 Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2006 Revenues Interest income – available for salesecurities $ 52,945 $ 50,823 $ 50,510 $ 153,972 $ 129,428 Interest income – real estate loans 4,512 4,404 2,582 13,241 7,671 Other Interest and dividend income 2,220 2,276 2,535 7,196 5,007 Total interest and dividend income 59,677 57,503 55,627 174,409 142,106 Rental income, net 4,998 5,110 ― 10,656 ― Total revenues 64,675 62,613 55,627 185,065 142,106 Expenses Interest expense 41,840 41,993 39,452 123,968 99,728 Management fees, related party 1,416 1,828 2,164 5,597 5,476 Professional fees 857 1,204 835 2,843 2,349 Depreciation and amortization 2,816 2,798 ― 5,925 ― Incentive fees ― ― ― 124 ― Insurance expense 265 325 115 672 306 Directors’ fees 173 178 82 513 318 Public company expense 225 161 ― 457 ― Commercial real estate expenses 333 344 ― 677 ― Other expenses 105 206 88 401 338 Total expenses 48,030 49,037 42,736 141,177 108,515 Other revenues (expenses) Realized net gain (loss) on sale of securities available for sale, real estate loans and otherinvestments (2,502 ) (440 ) 898 (1,322 ) (769 ) Realized and unrealized gain (loss) on derivatives (27,724 ) (4,776 ) (1,303 ) (41,101 ) 6,147 Impairments on available for sale securities (81,293 ) (22,058 ) (865 ) (103,986 ) (7,790 ) Foreign currency exchange gain (459 ) 4,249 (315 ) 4,292 1,560 Income from equity investments 741 589 ― 2,179 ― Other 658 (214 ) (51 ) 586 (32 ) Total other expenses (110,579 ) (22,650 ) (1,636 ) (139,352 ) (884 ) Net income (loss) $ (93,934 ) $ (9,074 ) $ 11,255 $ (95,464 ) $ 32,707 Net income (loss) per share – basic and diluted $ (3.76 ) $ (0.36 ) $ 0.50 $ (3.82 ) $ 1.71 Weighted average number of shares outstanding: Basic and diluted 24,995,885 25,029,782 22,422,507 25,023,058 19,166,846 Dividends declared per share of common stock $ 0.68 $ 0.68 $ 0.60 $ 2.04 $ 2.05 11 Net Investment Income (Unaudited) Three months ended Nine months ended (in thousands, except share and per share data) Sept. 30, 2007 June 30, 2007 Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2006 Total interest and dividend income $ 59,677 $ 57,503 $ 55,627 $ 174,409 $ 142,106 Rental income, net 4,998 5,110 ― 10,656 ― Income from equity investments 741 589 ― 2,179 ― Interest expense (41,840 ) (41,993 ) (39,452 ) (123,968 ) (99,728 ) Net investment income $ 23,576 $ 21,209 $ 16,175 $ 63,276 $ 42,378 Net investment income per share $ 0.94 $ 0.85 $ 0.72 $ 2.53 $ 2.21 Weighted average number of shares outstanding: Basic and diluted 24,995,885 25,029,782 22,422,507 25,023,058 19,166,846 Reconciliation of Net Income (Loss) to Operating Earnings (Unaudited) Three months ended Nine months ended (in thousands, except share and per share data) Sept. 30, 2007 June 30, 2007 Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2006 Net income (loss) $ (93,934 ) $ (9,074 ) $ 11,255 $ (95,464 ) $ 32,707 Realized net gain (loss) on sale of securities available for sale, real estate loans and otherinvestments 2,502 440 (898 ) 1,322 769 Realized and unrealized (gain) loss on derivatives 27,724 4,776 1,303 41,101 (6,147 ) Impairments on available for sale securities 81,293 22,058 865 103,986 7,790 Foreign currency exchange gain 459 (4,249 ) 315 (4,292 ) (1,560 ) Depreciation and amortization 2,816 2,798 ― 5,925 ― Other (658 ) 214 51 (586 ) 32 Operating earnings $ 20,202 $ 16,963 $ 12,891 $ 51,992 $ 33,591 Operating earnings per share $ 0.81 $ 0.68 $ 0.57 $ 2.08 $ 1.75 Weighted average number of shares outstanding: Basic and diluted 24,995,885 25,029,782 22,422,507 25,023,058 19,166,846 12 Comprehensive Loss (Unaudited) (in thousands) Three months endedSeptember 30, 2007 Nine months endedSeptember 30, 2007 Net loss $ (93,934 ) $ (95,464 ) Net unrealized holdings loss on securities available for sale (39,683 ) (90,157 ) Unrealized loss on cash flow hedges (27,900 ) (11,200 ) Deferred gain (loss) on settled cash flow hedges 2,526 68 Amortization of net gains on cash flow hedges into net income (894 ) (1,716 ) Comprehensive loss $ (159,885 ) $ (198,469 ) Reconciliation of Net Loss to Estimated REIT Taxable Income (Unaudited) (in thousands, except share and per share data) Three months endedSeptember 30, 2007 Nine months endedSeptember 30, 2007 GAAP net loss $ (93,934 ) $ (95,464 ) Adjustments to GAAP net loss: Net loss of taxable REIT subsidiary 9,957 15,936 Share based compensation (55 ) 478 Net tax adjustments related to interest income (2,241 ) 1,161 Book derivative loss in excess of tax loss 17,320 24,165 Realized tax losses in excess of book losses 1,719 1,185 Impairment losses not deductible fortax purposes 81,293 103,986 Rent escalation (249 ) (497 ) Foreign currency 4,751 ― Other 190 164 Net adjustments from GAAP net loss to estimated REIT taxable income 112,685 146,578 Estimated REIT taxable income 18,751 51,114 Weighted average number of shares outstanding: Basic and diluted 24,995,885 25,023,058 Estimated REIT taxable income per share of common stock $ 0.75 $ 2.04 13
